[Cite as Burchwell v. Warren Cty., 2014-Ohio-1892.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




MICHAEL BURCHWELL,                                    :

        Plaintiff-Appellant,                          :   CASE NO. CA2013-09-079

                                                      :        OPINION
   - vs -                                                       5/5/2014
                                                      :

WARREN COUNTY, OHIO,                                  :

        Defendant-Appellee.                           :



         CIVIL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                            Case No. 13 CV 84102



George A. Katchmer, 1886 Brock Road, N.E., Bloomingburg, Ohio 43601, for plaintiff-
appellant

David P. Fornshell, Warren County Prosecuting Attorney, Keith W. Anderson, 500 Justice
Drive, Lebanon, Ohio 45036, for defendant-appellee



        RINGLAND, P.J.

        {¶ 1} Plaintiff-appellant, Michael Burchwell, appeals from a decision of the Warren

County Court of Common Pleas dismissing his complaint for declaratory judgment against

defendant-appellee, Warren County, Ohio. For the reasons outlined below, we affirm the

judgment of the trial court.

        {¶ 2} In May 2013, Burchwell filed a complaint for declaratory judgment against
                                                                             Warren CA2013-09-079

Warren County. Burchwell alleged that the Warren County Prosecutor and Judge Bronson of

the Warren County Common Pleas Court deprived him of his constitutional right to due

process and representation of counsel. Burchwell stated in the complaint that he was

previously convicted in Warren County of disrupting public service, domestic violence, and

criminal damaging for which he was sentenced to three years of community control.1

Burchwell alleged that testimony in the criminal trial revealed that the domestic violence

complainant received payments from the Warren County Prosecutor's Office to pursue the

charges. In addition to payments, Burchwell alleged that the Warren County Prosecutor's

Office threatened to remove the domestic violence complainant's children from her care.

Furthermore, Burchwell alleged Judge Bronson threatened him with contempt of court if he

did not proceed with the criminal trial pro se. In response to Burchwell's complaint for

declaratory judgment, Warren County filed a motion to dismiss for failure to state a claim

pursuant to Civ.R. 12(B)(6).

        {¶ 3} On August 23, 2013, the trial court dismissed Burchwell's complaint for

declaratory judgment. The trial court stated that the complaint did not meet the standards to

permit declaratory relief. The trial court also stated that a declaratory judgment action could

not be used to bypass a statutory procedure to address the wrong, such as R.C. 2953.21 for

postconviction relief. Burchwell now appeals the trial court's dismissal of his complaint for

declaratory judgment and sets forth one assignment of error for review:

        {¶ 4} A COURT MAY NOT DISMISS A CIVIL COMPLAINT WITHOUT GIVING A

CLEAR BASIS FOR ITS DECISION.

        {¶ 5} Burchwell argues that the trial court erred in dismissing his complaint for




1. Burchwell stated that he was convicted of these offenses in Warren County Common Pleas Case No. 09-CR-
26259. Burchwell also stated that he appealed his conviction and sentence pro se in May 2011, which we
dismissed. State v. Burchwell, 12th Dist. Warren No. 2011-05-051 (Sept. 8, 2011) (Entry Dismissing Appeal).
                                                   -2-
                                                                      Warren CA2013-09-079

declaratory judgment because it did not provide sufficient analysis in its decision. Burchwell

asserts that the trial court only gave a rote recitation of the law and then gave a blanket

statement that Burchwell's complaint did not meet the standards for declaratory relief.

Because of the lack of analysis, Burchwell contends the trial court abused its discretion in

dismissing his complaint for declaratory judgment and urges us to remand this matter to the

trial court for clarification so that he can develop a more intelligent argument for appeal.

       {¶ 6} The Ohio Supreme Court has held that even within the confines of Civ.R.

12(B)(6), the "[d]ismissal of a declaratory judgment action is reviewed under an abuse-of-

discretion standard." Mid-Am. Fire & Cas. Co. v. Heasley, 113 Ohio St.3d 133, 2007-Ohio-

1248, paragraph two of the syllabus. See also Schreyer v. Preble Cty. Bd. of Commrs., 12th

Dist. Preble No. CA2012-12-018, 2013-Ohio-3087, ¶ 10. An abuse of discretion connotes

more than an error of law or judgment; it implies that the trial court's attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

       {¶ 7} An action for a declaratory judgment may be dismissed pursuant to Civ.R.

12(B)(6) for failure to state a claim upon which relief can be granted. Home Builders Assn. of

Dayton & Miami Valley v. Lebanon, 12th Dist. Warren No. CA2003-12-115, 2004-Ohio-4526,

¶ 13. "[W]hen a party files a motion to dismiss for failure to state a claim, all the factual

allegations of the complaint must be taken as true and all reasonable inferences must be

drawn in favor of the nonmoving party." Byrd v. Faber, 57 Ohio St.3d 56, 60 (1991). Before

a trial court may dismiss a complaint under Civ.R. 12(B)(6), it must appear beyond a

reasonable doubt from the complaint that the plaintiff can prove no set of facts entitling him to

recovery. O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242 (1975),

syllabus.

       {¶ 8} Civ.R. 52 does not require the trial court, in ruling on a claim for declaratory
                                               -3-
                                                                       Warren CA2013-09-079

relief, to make separate findings of fact and conclusions of law. See Walther v. Walther, 102

Ohio App.3d 378, 381-382 (1st Dist.1995) (a trial court does not act as a fact finder in

exercising its discretion not to entertain a complaint for declaratory judgment and is not

obligated to make findings of fact). A trial court is also not required to make findings of fact

or conclusions of law when ruling on a Civ.R. 12 motion. Civ.R. 52. Additionally, when

questions of fact are tried to a trial court, a judgment may be general unless one of the

parties in writing requests separate findings of facts and conclusions of law. Id.

       {¶ 9} Trial courts are given broad latitude in determining whether to proceed with a

declaratory judgment action. Trinity Health Sys. v. MDX Corp., 180 Ohio App.3d 815, 2009-

Ohio-417, ¶ 38 (7th Dist.), citing State ex rel. Dickison v. Lake Cty. Court of Common Pleas,

28 Ohio St.2d 179, 180 (1971). In order for declaratory relief to be proper, three elements

must be met. Aust v. Ohio State Dental Bd., 136 Ohio App.3d 677, 681 (10th Dist.2000);

Hawk v. Am. Elec. Power Co., 3d Dist. Allen No. 1-04-01, 2004-Ohio-3549, ¶ 20. The

essential elements for declaratory relief are (1) a real controversy between the parties, (2) the

controversy is justiciable in character, and (3) speedy relief is necessary to preserve the

rights of the parties. Aust at 681; R.C. 2721.02. There are generally only two reasons for

dismissing a complaint for declaratory judgment pursuant to Civ.R. 12(B)(6), (1) where there

is no real controversy or justiciable issue between the parties, and (2) when the declaratory

judgment will not terminate the uncertainty or controversy. Lebanon at ¶ 13; Schreyer at ¶

12; R.C. 2721.07. Additionally, the trial court lacks jurisdiction to hear actions for declaratory

judgment when special statutory proceedings are available, including postconviction relief

petitions couched as declaratory judgment actions. State ex rel. Albright v. Delaware Cty.

Court of Common Pleas, 60 Ohio St .3d 40, 42 (1991). See State v. Augustine, 9th Dist.

Medina No. 2762-M, 1998 WL 150393, *1 (Apr. 1, 1998); Stamper v. State, 3d Dist. Wyandot

No. 16-01-12, 2001 WL 1545488, *2 (Dec. 5, 2001).
                                               -4-
                                                                       Warren CA2013-09-079

       {¶ 10} While a more detailed rationale might be better practice, the trial court did not

abuse its discretion in failing to provide findings of fact or a more detailed analysis for its

dismissal of Burchwell's complaint for declaratory judgment. Even if Civ.R. 52 provided for

findings of fact for dismissals of declaratory judgment actions, Burchwell failed to request

separate findings of fact and conclusions of law. Furthermore, the trial court addressed,

albeit briefly, appropriate reasons for dismissing Burchwell's complaint for declaratory

judgment. In dismissing Burchwell's complaint, the trial court stated that the complaint did

not meet the standards permitting declaratory relief after outlining the three essential

requirements of a declaratory action. By doing so, the trial court effectively ruled that at least

one of the valid reasons existed for dismissing a declaratory action. Additionally, in its

analysis the trial court stated that a declaratory action cannot be used to bypass statutory

procedure specifically designed to redress the wrong, citing R.C. 2953.21 and its procedure

for postconviction relief.

       {¶ 11} The trial court was not unreasonable, arbitrary, or unconscionable in its

decision to dismiss Burchwell's complaint for declaratory judgment. Consequently, the trial

court did not abuse its discretion. Burchwell's sole assignment of error is overruled.

       {¶ 12} Judgment affirmed.


       S. POWELL and HENDRICKSON, JJ., concur.




                                               -5-